779 N.W.2d 81 (2010)
Steven RAAB and Amber Raab, Plaintiffs-Appellants,
v.
RIVER RIDGE-SALINE, LLC, Defendant-Appellee.
Docket No. 139255. COA No. 280335.
Supreme Court of Michigan.
March 5, 2010.

Order
On January 13, 2010, the Court heard oral argument on the application for leave to appeal the May 12, 2009 judgment of the Court of Appeals. On order of the Court, the application is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and HATHAWAY, J., would grant leave to appeal.